DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 25 April 2019. It is noted, however, that applicant has not filed a certified copy of the CN201920581335.5, CN201910341175.1, CN201920581393.8, and CN201910341187.4 applications as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…a third polarizing lens…the third polarizing lens is rotatable relative to the first lens and the second lens…,” as recited in claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, 10, 12, 14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oshima et al. (US 2021/0263301 A1, herein referred to as: Oshima).
Regarding claim 1, Oshima discloses a light distribution assembly (Figs. 1-2), comprising a first lens (3), a second lens (4), a first kit (5), and a second kit (6), wherein: the first lens (3) is 
Regarding claim 2, Oshima discloses (Figs. 1-2) the first lens (3) comprises a first light-incident surface (31) and a first light-emitting surface (32), the second lens (4) comprises a second light-incident surface (41) and a second light-emitting surface (42), and the first light-emitting surface (32) is parallel to the second light-incident surface (as shown in Fig. 1).  
Regarding claim 3, Oshima discloses (Figs. 1-2) a rotation route of the first lens ranges from 10 degrees to 360 degrees (the rotation route of 3 rotates in any angular degree about the optical axis A1 via rotation of the gear 82 provided 360 degrees about the device).  
Regarding claim 5, Oshima discloses (Figs. 1-2) an orthographic projection of the first light-emitting surface (32) on the second light-incident surface (41) overlaps with the second light-incident surface (at least a portion of the surface 41 is overlapped by an orthographic projection of 32 thereon).  
Regarding claim 7, Oshima discloses (Figs. 1-2) the first lens (3) is a serrated polarizing lens, a wedge-shaped polarizing lens (as shown in Fig. 1), a curved polarizing lens, or a polarizing lens formed by a combination of at least two of the serrated polarizing lens, the wedge-shaped polarizing lens, and the curved polarizing lens; and the second lens (4) is a 
Regarding claim 8, Oshima discloses (Figs. 1-2) the first lens (3) is bonded within the first kit (as shown in Fig. 1), and/or the second lens is bonded within the second kit (as shown in Fig. 1); or the first lens and the first kit are integrally provided (as shown in Fig. 1), and/or the second lens and the second kit are integrally provided (as shown in Fig. 1).  
Regarding claim 10, Oshima discloses (Figs. 1-2) the light distribution assembly further comprises a driving part (81), and the driving part is connected to an end surface of the second kit away from the first lens and is disposed outside the first kit and the second kit (as shown in Figs. 1-2).  
Regarding claim 12, Oshima discloses (Figs. 1-2) the light distribution assembly further comprises a mounting kit (92), and the first kit is sleeved in the mounting kit (as shown in Fig. 1).  
Regarding claim 14, Oshima discloses (Figs. 1-2) a lighting device, comprising a base (7, 91, 92), a light-emitting assembly (1, 2), and a light distribution assembly (3, 4, 5, 6), wherein: the light distribution assembly (3, 4, 5, 6) comprises a first lens (3), a second lens (4), a first kit (5), and a second kit (6), the first lens (3) is disposed on the first kit (as shown in Fig. 1), the second lens (4) is disposed on the second kit (as shown in Fig. 1), the second kit is disposed on the first kit (as shown in Fig. 1) and is rotatable relative to the first kit to allow the second lens to be rotatable relative to the first lens (paragraphs [0044] and [0057]-[0074]), and at least one of the first lens (3) and the second lens (4) is a polarizing lens (each of said lenses 3 and 4 at least partially polarize light incident thereon) to change a light distribution path of the light 
Regarding claim 18, Oshima discloses (Figs. 1-2) the light distribution assembly (3, 4, 5, 6) further comprises a mounting kit (92); the first kit is sleeved in the mounting kit (as shown in Fig. 1); an end of the mounting kit away from the light-emitting assembly is provided with at least two mounting flanges (the flanges at the top or bottom of 92) arranged radially outward (as shown in Fig. 1, the flanges of 92 extend outward from a central region of 92 at a top portion thereof); the base comprises a peripheral sidewall (the sidewall of 91) and at least two connecting flanges (the two flanges at the outlet of 91, as shown in Fig. 1), the 27Attorney Docket No. 163168.00146peripheral sidewall surrounds the light outlet and the accommodation cavity and is connected to the bottom wall (as shown in Fig. 1), and the at least two connecting flanges extend radially outward from the peripheral sidewall at the light outlet (as shown in Fig. 1, each of said two connecting flanges at the top of 91 extend radially outward from an axial center of 91); and the light distribution assembly is disposed in the accommodation cavity (as shown in Fig. 1), and the mounting .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima, in view of Pet et al. (US 2017/0268749 A1, herein referred to as: Pet).
Regarding claim 4, Oshima does not explicitly teach that a distance from the first light- emitting surface to the second light-incident surface ranges from 1mm to 10mm.
Pet teaches or suggests (Fig. 2) a distance from the first light- emitting surface to the second light-incident surface ranges from 1mm to 10mm (as described in paragraph [0032]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Oshima and incorporated the teachings of a distance from the first light- emitting surface to the second light-incident surface ranges from 1mm to 10mm, such as taught or suggested by Pet, in order to reduce the axial size of the device and/or improve the performance of the device (i.e. by preventing light from spreading while traveling from the first lens to the second lens).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima, in view of Heishi et al. (US 2021/0255004 A1, herein referred to as: Heishi).
Regarding claim 6, Oshima teaches or suggests (Figs. 1-2) the first light-emitting surface (32) and the second light-incident surface (41) are flat surfaces (as shown in Fig. 1 and as described in paragraphs [0145] and [0146]); the first lens (3) further comprises a first light-incident surface (31) opposite to the first light-emitting surface (as shown in Fig. 1), and the second lens (4) further comprises a second light-emitting surface (42) opposite to the second light-incident surface (as shown in Fig. 1); and during rotation of the first lens relative to the second lens, a deflection angle of an optical path of the light distribution assembly changes (paragraph [0036]).  
Oshima does not explicitly teach that an included angle between a surface where the first light-incident surface is located and a surface where the second light-emitting surface is located changes.
Heishi teaches or suggests (Fig. 1) an included angle between a surface where the first light-incident surface (21) is located and a surface where the second light-emitting surface (43) is located changes (as shown in Fig. 1, due to the shape of 20 and 41, rotation of either of 20 relative to 41 or 41 relative to 20 results in an included angle between a surface where the first light-incident surface is located and a surface where the second light-emitting surface is located changing).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Oshima and incorporated the teachings of an included angle between a surface where the first light-incident surface is located and a surface where the second light-emitting surface is located changes, such as taught or suggested by Heishi, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima, in view of DE 202014003076 U1 (herein referred to as: ‘3076).
Regarding claim 9, Oshima does not explicitly teach that the first lens is provided with a first clamping portion, the first kit is provided with a first clamping connection portion, and the first clamping portion is matched with the first clamping connection portion to define a position of the first lens in the first kit along a circumferential direction; and/or the second lens is provided with a second clamping portion, the second kit is provided with a second clamping connection portion, and the second clamping portion is matched with the second clamping connection portion to define a position of the second lens in the second kit along a circumferential direction.  
‘3076 teaches or suggests (Figs. 1-4) a lens (1, and/or 1’) is provided with a clamping portion (101 and/or 101’ and 102’), the kit (20) is provided with a clamping connection portion (200 and/or 201 and 202), and the clamping portion is matched with the clamping connection portion to define a position of the lens in the kit along a circumferential direction (as shown in Figs. 1-4).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Oshima and incorporated the teachings of the first lens is provided with a first clamping portion, the first kit is provided with a first clamping connection portion, and the first clamping portion is matched with the first clamping connection portion to define a position of the first lens in the first kit along a circumferential direction; and/or the second lens is provided with a second clamping portion, the second kit is provided with a second clamping connection portion, and the second clamping portion is matched with the second clamping connection portion to define a position of the second lens in the second kit along a circumferential direction, such as taught or suggested by ‘3076, in order to reduce the complexity of assembling the device (i.e. by providing a fitting to couple the lens with the respective kit).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima, in view of Xu et al. (US 2019/0093861 A1, herein referred to as: Xu).
Regarding claim 11, Oshima does not explicitly teach that the light distribution assembly further comprises an elastic part, the elastic part is sleeved between the second kit and the first kit to prevent the first kit and the second kit from moving relative to each other along an axial direction.  
Xu teaches or suggests (Figs. 1-2) the light distribution assembly (311, 312) further comprises an elastic part (14), the elastic part (14) is sleeved between a second kit (12, 13) and a first kit (311) to prevent the first kit and the second kit from moving relative to each other along an axial direction (as described in paragraphs [0022], [0024], and [0029], in the absence of an applied force).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Oshima and incorporated the teachings of the light distribution assembly further comprises an elastic part, the elastic part is sleeved between the second kit and the first kit to prevent the first kit and the second kit from moving relative to each other along an axial direction, such as taught or suggested by Xu, in order to increase the longevity of the device (by providing a feature to couple the first and second kits, prevent wearing between the first and second kits, and prevent vibration induced on or between the first and second kits).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima, in view of Simonov et al. (US 2012/0257278 A1, herein referred to as: Simonov).
Regarding claim 13, Oshima does not explicitly teach that the light distribution assembly further comprises a third polarizing lens, and the third polarizing lens is rotatable relative to the first lens and the second lens.  
Simonov teaches or suggests (Figs. 3 and 5) the light distribution assembly further comprises a third polarizing lens (as shown in Figs. 3 and 5) and the third polarizing lens is rotatable relative to the first lens and the second lens (paragraph [0090]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Oshima and incorporated a third polarizing lens, and the third polarizing lens is rotatable relative to the first lens and the second lens, such as taught or suggested by Simonov, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In the instant case, one skilled in the art would have .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima, in view of Feinbloom et al. (US 10,690,316 B1, herein referred to as: Feinbloom).
Regarding claim 15, Oshima teaches or suggests (Figs. 1-2) the light-emitting assembly comprises a light source module (1), the light source module comprises a light-emitting sub-module (1) and a power sub-module (the light-emitting assembly must comprise some form of power sub-module in order to power and/or transmit power to the light-emitting sub-module), the light-emitting sub-module comprises a light source plate (the plate upon which 1 is disposed, as shown in Fig. 1) and a light-emitting unit (the emitting chip of 1 shown in Fig. 1) disposed on the light source plate (as shown in Fig. 1).
Oshima does not explicitly teach that the power sub-module comprises a power board and a component disposed on the power board.  
Feinbloom teaches or suggests (Figs. 2-3D) the power sub-module (210) comprises a power board (210, on a first or second major surface) and a component disposed on the power board (components that drive the light source sub-module thereon, as shown in Fig. 2 and as described in col. 6, lines 53-60).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Oshima and incorporated the teachings of the power sub-module comprises a power board and a component disposed on the power board, such as taught or suggested by Feinbloom, in order to improve the 
Regarding claim 16, Oshima teaches or suggests (Figs. 1-2) the light-emitting assembly further comprises a third lens (2), the third lens (2) covers the light-emitting unit (1) and comprises a third light-incident surface (the incident surface of 2) and a third light-emitting surface (the emitting surface of 2) which are arranged opposite to each other (as shown in Fig. 1), and the third light-emitting surface faces the first light-incident surface of the first lens (as shown in Fig. 1).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima, in view of Feinbloom, as applied to claim 16 above, and in further view of Kajiwara et al. (US 2014/0168996 A1, herein referred to as: Kajiwara).
Regarding claim 17, Oshima does not explicitly teach the light-emitting assembly further comprises a lens mounting part and a lens fixing part; the lens mounting part is connected to the bottom wall and surrounds the light source plate, the lens mounting part is provided with at least three guiding portions distributed along a circumferential direction, and the guiding portions are arranged towards the light outlet to define a position of the third lens; the lens fixing part is sleeved between the third lens and the base, and is provided with a fourth limiting surface; and the fourth limiting surface faces an edge of the third light-emitting surface to define an axial position of the third lens.  
Kajiwara teaches or suggests (Figs. 9A-9B) the light-emitting assembly further comprises a lens mounting part (24 and the remaining lower portions of 6 coupled to 3) and a lens fixing part (the rest of 6 retaining 5 therein, as shown in Figs. 9A-9B); the lens mounting part (24 and the remaining lower portions of 6 coupled to 3) is connected to the bottom wall (3) and surrounds the light source plate (as shown in Figs. 9A-9B), the lens mounting part is provided with at least three guiding portions distributed along a circumferential direction (as shown in Fig. 9A, the portions that receive the flange portion of 5), and the guiding portions are arranged towards the light outlet (an outlet of 6) to define a position of the third lens (as shown in Figs. 9A-9B); the lens fixing part is sleeved between the third lens and the base (at portion 28), and is provided with a fourth limiting surface (a surface of 6 coupled to the top of 5, as shown in Fig. 9B); and the fourth limiting surface faces an edge of the third light-emitting surface to define an axial position of the third lens (as shown in Fig. 9B).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Oshima and incorporated the teachings of the light-emitting assembly further comprises a lens mounting part and a lens fixing part; the lens mounting part is connected to the bottom wall and surrounds the light source plate, the lens mounting part is provided with at least three guiding portions distributed along a circumferential direction, and the guiding portions are arranged towards the light outlet to define a position of the third lens; the lens fixing part is sleeved between the third lens and the base, and is provided with a fourth limiting surface; and the fourth limiting surface faces an edge of the third light-emitting surface to define an axial position of the third lens, such as taught or suggested by Kajiwara, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one .

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima, in view of Kajiwara.
Regarding claims 19 and 20, Oshima does not explicitly teach that the lighting device further comprises a surface ring, the surface ring comprises a side ring wall, the side ring wall comprises an inner surface facing an axis, and the surface ring is connected to the base and is away from the bottom wall (as recited in claim 19), and wherein the lighting device further comprises a reflector, the reflector comprises a reflection inlet and a reflection outlet, and the reflector is accommodated in the surface ring; and relative to the reflection outlet, the reflection inlet is close to the light-emitting assembly (as recited in claim 20).
Kajiwara teaches or suggests (Figs. 8A-9B) the lighting device further comprises a surface ring (6), the surface ring comprises a side ring wall (in which 5 is disposed, as shown in Figs. 8B and 9B), the side ring wall comprises an inner surface facing an axis (as shown in Figs. 8A-9B), and the surface ring is connected to the base (3) and is away from the bottom wall (as shown in Figs. 8A-9B), and wherein the lighting device further comprises a reflector (5), the reflector comprises a reflection inlet (adjacent 4) and a reflection outlet (15), and the reflector is 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Oshima and incorporated the teachings of the lighting device further comprises a surface ring, the surface ring comprises a side ring wall, the side ring wall comprises an inner surface facing an axis, and the surface ring is connected to the base and is away from the bottom wall (as recited in claim 19), and wherein the lighting device further comprises a reflector, the reflector comprises a reflection inlet and a reflection outlet, and the reflector is accommodated in the surface ring; and relative to the reflection outlet, the reflection inlet is close to the light-emitting assembly (as recited in claim 20), such as taught or suggested by Kajiwara, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the efficiency of the device (i.e. by providing a feature to collect and direct light emitted from the lighting device toward the first and second lenses).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Examiner, Art Unit 2875